Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FINAL REJECTION

Claims Rejections
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 and 3-7 and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AJA the applicant regards as the invention. Correction or clarification is required.
In claim 1, the recitation “a first... capacitors” on lines 3-12 is unclear a such indefinite. For example, it is unclear how the frequencies are related to the topology and where they from.
In claim 4, the description is incomplete because the “low pass filter topology” and “high pass topology” are not connected anything and do not have a structural relationship with the topology in claim 1. Also, it is unclear how the recitation “wherein . . . topology” on lines 1-2 is read on the preferred embodiment or seen on the drawings. The same is true for claim 5-7.
In claim 7, it is unclear how the legs can be “variable” and depending on the third frequency.

Claim Rejections - 35 USC $103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the
claimed invention is not identically disclosed as set forth in section 102, if the
differences between the claimed invention and the prior art are such that the
claimed invention as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill in the art to which
the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1 and 3 are rejected under 35 USC 103 as being unpatentable over Takita (US 6,064,259). 
Regarding to claim 1, as the best construed, Takita discloses the circuit as shown on Figures 1- 13 comprising: -at least one elliptic Caner-Chebyshev topology (172 on Figure 10) is implemented with a minimum of two capacitors (C49-CS2y and
 -wherein  the passband frequency is in from 1H to 1GKHY.
Takita discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
 -a first frequency and a second frequency, where the first frequency is lower than the second frequency; and a third frequency which is greater than the first frequency and lesser than the second frequency, wherein each of the first frequency and the second frequency are selected from the range consisting of LSM z to 30Mhz.
However, Figures 11-12 of Takita show that the passband frequency of the filter is in the range from 1 HZ to 1OKHZ and, as well known in the art, this passband is determined by the selectable values of the LC components. Thus, selecting the optimum components for the filter of Takita to provide the pass band frequency in the MHZ range and selecting the desired first, second and third frequencies as claimed is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Takita is to be used. Lacking of showing any criticality, it would have been obvious before the effective filing date of
the claimed invention to a person having ordinary skill in the art to select the optimum frequency range and the desired frequencies of Takita as claimed for the purpose of accommodating with requirement of a predetermined system. 
Regarding to claim 3, lacking of showing any criticality, selecting the optimum the first, second, and third frequencies being variable in 1DOK Hy increments is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Takita is to be used that would have been obvious at the time of the invention.

 Allowable Subject Matter 

Claims 4-7 would be allowable if rewritten or amended to overcome the above rejection
under 35 USC 112 (b) and include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that: -further comprising allow pass filter topology and a high pass filter topology as combined in claim 4-7.

Response to Applicant’s Arguments
	The applicant argues that the claims are not indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor. The arguments are not persuasive because claim 1 does not recite any relationship between the frequencies and the topology.
The applicant argues the Takita patent does not disclose a tunable filter and does not in fact use any tuning of the filter passband or change the cutoff frequency, nor does it suggest any imperative to try to create a tuneable filter that by logical extension would not have been obvious without citations to other prior art. Applicant establishes the following differentiating facts about the Application’s filter that are starkly different from the Takita patent: 1. The Takita passband of this invention is fixed between 1KHz and 10KHz. a. The switching circuits do not control the passband of the filter, but are used to control some type of filter delay. b. There is no claim within any part of the Takita patent that shows the filter passband and frequency cutoff can be changed digitally either with switches or some type of digitally tuned circuit.  
The arguments are not persuasive.  Claim 1 does not recites anything about “tuning of the filter passband or change the cut off frequency”. Claim 1 recites only three  frequencies and the Caeuer-Chebyshev topology and does not recite any relationship between the topology and the frequencies. Figure 10 of Takita clearly show the Caeuer-Chebyshev topology and operates in the KHZ ranges. However, since the circuit of Takita can be used in different predetermined systems, so that the components of the filter of Takati must be selected to provide operational frequencies to accommodate with the predetermined systems, Thus,  selecting the desired frequencies for the filter of Takati as claimed  is considered to be a matter of a design expedient for an engineer that would have been obvious at the time of the invention.
The applicant argues that the type of the  circuits of Takita is compatibility with any computer controlled digital circuitry. The arguments are not persuasive because this limitation is not recited in the rejected claims.

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842